Name: Council Regulation (EEC) No 831/78 of 25 April 1978 on the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/8 Official Journal of the European Communities 27 . 4. 78 COUNCIL REGULATION (EEC) No 831 /78 of 25 April 1978 on the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats as food aid to certain deve ­ loping countries and specialized bodies under the 1978 food-aid programme ('), and in particular Arti ­ cles 3 and 8 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 830/78 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 35 800 tonnes of butteroil to certain devel ­ oping countries and specialized bodies ; whereas this quantity should be allocated among the various coun ­ tries and organizations from which applications have been accepted and arrangements for financing should be specified ; whereas 1 440 tonnes should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 35 800 tonnes of butteroil under the 1978 food-aid programme, as provided for in Regulation (EEC) No 830/78 , are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1978 . For the Council The President Lise 0STERGAARD ( ¢) See page 6 of this Official Journal . 27 . 4. 78 Official Journal of the European Communities No L 115/9 ANNEX Butteroil food-aid programme 1978 Recipient countries and bodies Quantity( in tonnes) Delivery arrangements COUNTRIES Bangladesh Burundi Cape Verde Chad Congo Egypt Ethiopia Ghana Guinea Guinea Bissau Guyana Honduras Honduras India Jamaica Jordan Lebanon Lesotho Mali Mauritania Mauritius Mozambique Pakistan Sao Tome and Principe Sierra Leone Sri Lanka Upper Volta Vietnam Yemen PDR Zaire BODIES Caritas Catholic Relief Service ICRC League RCS UNICEF UNRWA WFP Reserve 3 000 50 200 100 50 800 1 500 200 185 175 100 200 315 3 500 250 1 125 650 60 50 900 100 100 2 000 200 200 200 750 4 000 550 150 100 2 000 200 200 2 000 3 200 5 000 1 440 port of unloading free at destination port of unloading free at destination port of shipment port of shipment port of unloading port of shipment port of unloading port of unloading port of shipment port of shipment port of unloading port of unloading port of shipment port of shipment port of unloading free at destination free at destination port of unloading port of shipment port of unloading port of shipment port of unloading port of unloading port of unloading free at destination port of unloading port of shipment port of unloading free at destination free at destination free at destination free at destination free at destination free at destination free at destination (') (2 ) Total 35 800 ( 1 ) Delivery to port of shipment plus flat-rate contribution towards transport and distribution costs . ( 2 ) Emergency schemes may include financing to cover the cost of transport between the port of shipment and the place of destination and the cost of distribution where aid is channelled via a specialized body . Such financing may be wholly or partly in the form of a lump sum contribution .